Exhibit 10.25

RESTRICTED UNIT AWARD AGREEMENT

(Executive Officers –Employment Agreements)

This Restricted Unit Award Agreement (“Agreement”) is entered into as of [DATE]
between ORASURE TECHNOLOGIES, INC., a Delaware corporation (“OraSure” or the
“Company”), and [NAME] (“Participant”).

The OraSure Technologies, Inc. Stock Award Plan (the “Plan”) is administered by
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of OraSure. This Agreement evidences the Committee’s grant of an Award
of Restricted Units to Participant under the Plan. Capitalized terms not
otherwise defined in this Agreement have the meanings given in the Plan.

OraSure and Participant agree as follows:

1. Grant of Restricted Units. Subject to the terms and conditions of this
Agreement and the Plan, OraSure hereby issues to Participant a total of [# of
units] “Restricted Units,” as follows: (a) [# of units]1 of such Restricted
Units (subject to adjustment by the Applicable Percentage (as defined below))
shall Vest based on Participant’s continued employment by OraSure or its
Subsidiaries until the Vesting Date (as defined below) and the achievement of
the Annual EPS Target (as defined below) (the “EPS-Based Units) and (b) [#of
units]2 of such Restricted Units (subject to adjustment by the Applicable
Percentage) shall Vest based on Participant’s continued employment by OraSure or
its Subsidiaries until the Vesting Date and the achievement of the Revenue
Growth Target (as defined below) (the “Revenue-Based Units”). As further
described in Section 2.2 below, Participant will be issued from zero to 150%
(the “Applicable Percentage”) of the total number of Restricted Units, based on
the actual level of achievement of the applicable Performance Targets (as
defined below).

2. Terms of Restricted Units. The Restricted Units shall be subject to all the
provisions of the Plan and to the following terms and conditions:

 

  2.1

Transfer Restrictions. Except as expressly provided in Sections 2.2 through 2.4,
none of the Restricted Units, or any rights under this Agreement, may be sold,
assigned, transferred, pledged, encumbered or otherwise disposed of, voluntarily
or involuntarily, by Participant. The foregoing restrictions are in addition to
any other restrictions on transfer of the Restricted Units arising under federal
or state securities laws or other agreements with OraSure. Any purported sale,
assignment, transfer, pledge, encumbrance, or other disposition of Restricted
Units in violation of this Agreement shall be null and void and may and will be
enjoined.

 

1 

NTD: 50% of the total units.

2

NTD: 50% of the total units.



--------------------------------------------------------------------------------

  2.2

Vesting of Restricted Units. Subject to Participant’s continued employment by
OraSure or its Subsidiaries (except as otherwise provided herein), the
Restricted Units shall become Vested on the Vesting Date and be settled in
accordance with Section 2.5 as follows: (a) the Applicable Percentage of the
EPS-Based Units shall become Vested on such date based on the actual achievement
level of the Annual EPS Target in accordance with the table below, and (b) the
Applicable Percentage of the Revenue-Based Units shall become Vested on such
date based on the actual achievement level of the Revenue Growth Target in
accordance with the table below.

 

Achievement Level of Applicable

Performance Target

   Percentage of Restricted Units
to become Vested 80%    50% 90%    75% 100%    100% 110%    125% 120%    150%

The actual number of Restricted Units that become Vested if the applicable
Performance Target is achieved at levels falling between the levels set forth in
the preceding table shall be determined using linear interpolation. No portion
of the applicable Restricted Units shall become Vested if less than 80% of the
applicable Performance Target is achieved, and in such event the affected
Restricted Units shall be forfeited to OraSure with no payment or issuance of
shares to Participant.

 

  2.3

Change of Control. Subject to Participant’s continuing employment by OraSure or
its Subsidiaries, 100% of the unvested Restricted Units that have not been
previously forfeited shall become Vested immediately prior to the consummation
of a Change of Control (as defined below) and be settled in accordance with
Section 2.5; provided that the Performance Targets with respect to any unvested
Restricted Units for which the applicable performance period has not expired as
of the date of such Change of Control shall be deemed to have been achieved at
the 100% level.

 

  2.4

Termination of Employment.

 

  (a)

Death or Disability - If Participant’s employment by OraSure and its
Subsidiaries is terminated by the Company due to Participant’s death or
Disability (as defined below), 100% of the unvested Restricted Units that have
not been previously forfeited shall become Vested upon the date of such
termination of employment and be settled in accordance with Section 2.5, with
the Performance Targets for any unvested Restricted Units for which the
applicable performance period has not expired as of the date of such termination
of employment being deemed to have been achieved at the 100% level.

 

-2-



--------------------------------------------------------------------------------

  (b)

Without Cause or For Good Reason - If Participant’s employment with OraSure and
its Subsidiaries is terminated by the Company without Cause (as defined below)
or by Participant for Good Reason (as defined below), then (i) 100% of the
unvested Restricted Units that have not been previously forfeited shall become
Vested upon the date of such termination of employment and be settled in
accordance with Section 2.5, if such termination occurs during a Change of
Control Period (as defined below), and (ii) 50% of the unvested Restricted Units
that have not been previously forfeited shall become Vested and be settled in
accordance with Section 2.5 if such termination does not occur during a Change
of Control Period; provided that in either case, the Performance Targets with
respect to any unvested Restricted Units for which Vesting will be accelerated
under this paragraph and for which the applicable performance period has not yet
expired as of the date of such termination shall be deemed to have been reached
at the 100% level.

 

  (c)

Retirement – If Participant’s employment with OraSure and its Subsidiaries is
terminated due to Participants’ Retirement (as defined below), the Restricted
Units shall Vest on the Vesting Date and be settled in accordance with Section
2.5, on a pro-rata basis through the date of Retirement to the extent the
applicable Performance Target is met by the end of the applicable performance
period.

 

  (d)

Other - If Participant’s employment by OraSure and its Subsidiaries is
terminated for any reason other than as specified in Sections 2.4(a), (b) or
(c), all of the Restricted Units that are not then Vested shall be forfeited to
OraSure on the date of such termination with no payment or issue of shares to
Participant.

 

  2.5

Settlement of Restricted Units. On or as soon as reasonably practicable
following the date on which the Restricted Units have become Vested (but no
later than 30 days thereafter), OraSure shall issue to Participant one share of
OraSure common stock in settlement of each such Vested Restricted Unit (in
accordance with the vesting schedule set forth in Section 2.2). The terms of
this Agreement, including, but not limited to, the number of such Restricted
Units which shall become Vested in accordance with this Agreement and the shares
of common stock underlying the Restricted Units, shall be subject to adjustment
pursuant to Section 14.2 of the Plan

3. No Rights as Stockholder; Dividend Equivalents. Participant shall not be
entitled to any of the rights of a stockholder with respect to the shares of
OraSure common stock underlying the Restricted Units issued hereunder unless and
until such shares of OraSure common stock are issued to Participant in
settlement of the Restricted Units. Notwithstanding the foregoing, Participant
shall be entitled to dividend equivalents in an amount equal to any stock
dividends paid during the vesting period with respect to the shares of OraSure
common stock underlying any Restricted Units issued hereunder that subsequently
become Vested Restricted Units, which dividend equivalent amount shall be paid
to participant in cash or additional shares of common stock, at the discretion
of the Committee, at the time such shares of common stock are issued to
Participant in settlement of such Vested Restricted Units.

 

-3-



--------------------------------------------------------------------------------

4. Withholding Taxes. Participant shall pay to OraSure, or permit OraSure to
withhold from other amounts payable to Participant, as compensation or
otherwise, an amount sufficient to satisfy all federal, state, and local
withholding tax requirements or tax liability with respect to the the Vesting of
the Restricted Units and the issuance of shares of OraSure common stock covered
by such Vested Restricted Units. Alternatively, Participant may, by written
notice to the Committee that complies with any applicable timing restrictions
imposed pursuant to Rule 16b-3 under the Exchange Act, elect to satisfy all or a
part of the withholding tax obligations incident to the Vesting of the
Restricted Shares and the issuance of shares of OraSure common stock covered by
such Vested Restricted Units by having OraSure withhold a portion of the shares
of OraSure common stock that would otherwise be issuable to Participant. Such
shares will be valued based on their Fair Market Value on the date the tax
withholding is required to be made. Any stock withholding with respect to
Participant will be subject to such limitations as the Committee may impose to
comply with the requirements of the Exchange Act.

5. Other Documents. Participant agrees to furnish OraSure any documents or
representations OraSure may require related to the Restricted Units or this
Agreement to assure compliance with applicable laws and regulations.

6. Certain Defined Terms. When used in this Agreement, the following terms have
the meanings specified below:

 

  6.1

“Annual EPS Target” shall mean consolidated annual earnings-per-share on OraSure
common stock for the year ending December 31, 2016, as reported in the Company’s
audited financial statements, of $[            ]; provided that the following
shall be excluded in calculating the Annual EPS Target:                     .

 

  6.2

“Cause” shall have the meaning set forth in the Employment Agreement.

 

  6.3

“Change of Control” shall have the meaning set forth in the Employment
Agreement.

 

  6.4

“Change of Control Period” shall have the meaning set forth in the Employment
Agreement.

 

  6.5

“Disability” shall have the meaning set forth in the Employment Agreement.

 

  6.6

“Employment Agreement” means the Employment Agreement dated as of
                    , as amended, between the Company and Participant.

 

  6.7

“Good Reason” shall have the meaning set forth in the Employment Agreement.

 

  6.8

“Performance Target” shall mean the relevant Annual EPS Target or the Revenue
Growth Target, as applicable.

 

-4-



--------------------------------------------------------------------------------

  6.9

“Retirement” shall mean the date when Participant terminates employment and
retires from the Company and its Subsidiaries after having achieved at least ten
(10) years of cumulative service with the Company and/or its Subsidiaries and
reached the age of 57 years or older.

 

  6.10

“Revenue Growth Target” shall mean an increase in the Company’s consolidated net
revenue during the period beginning on January 1, 2016 and ending on December
31, 2018, as reported in the Company’s audited financial statements, of [    ]%;
provided that the following items shall be excluded in calculating the Revenue
Growth Target:                     

 

  6.11

“Vesting Date” shall mean                 , 20         (the third anniversary of
the date of this Agreement).

7. No Employment Contract. Neither the Plan nor this Agreement constitutes a
contract of employment of Participant by OraSure or its Subsidiaries.

8. Conflicts. To the extent the terms of this Agreement are inconsistent or in
conflict with the terms of the Employment Agreement, the terms of this Agreement
shall control.

9. Notices. Any notices under this Agreement shall be in writing and shall be
effective when actually delivered personally or, if mailed, when deposited as
certified mail, directed to OraSure at its principal offices, to Participant at
the address maintained in OraSure’s records, or to such other address as either
party may specify by notice to the other party.

10. Choice of Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to any contrary conflicts of laws
rules.

11. Successorship. Subject to the restrictions on transferability of the
Restricted Shares set forth in this Agreement and the Plan, this Agreement shall
be binding upon and benefit the parties, their successors and assigns.

 

   

ORASURE TECHNOLOGIES, INC.

 

   

By:

    [NAME]          

Title:

 

 

 

-5-